Exhibit 10.6

2012 COLLECTIVE BRANDS, INC. STOCK INCENTIVE PLAN

Section 1: Purpose

The purpose of the 2012 Collective Brands, Inc. Stock Incentive Plan (the
“Plan”) is to promote the interests of Collective Brands, Inc. (the “Company”),
its Subsidiaries and stockholders by (i) attracting and retaining individuals
eligible to participate in the Plan; (ii) motivating such individuals by
providing incentive compensation; and (iii) aligning the interests of such
individuals with the interests of the Company’s stockholders.

Section 2: Definitions

The following terms, as used in the Plan, shall have the meanings specified
below. Other capitalized terms shall have the meanings specified in the Plan.

 

  a. “Acquisition Award” means an Award granted under this Plan in substitution
for options, rights and such other Awards with respect to the capital stock of
another corporation which is merged into, consolidated with, or all or a
substantial portion of the property or stock of which is acquired by, the
Company or one of its Subsidiaries.

 

  b. “Appreciation Right” means a right to receive an amount that is based on
the increase in the Stock’s Fair Market Value after the grant date, and that is
payable entirely in cash, entirely in Stock or partly in cash and partly in
Stock and exercisable at such time or times and subject to such conditions as
the Committee may determine in its sole discretion subject to the Plan,
including but not limited to the achievement of specific Performance Goals.

 

  c. “Appreciation Value Award Vehicle” means an Award type structured to
correlate the realization of gains based on absolute Stock price appreciation.
May include, but not be limited to, Options, cash-settled stock appreciation
rights and stock-settled stock appreciation rights.

 

  d. “Award” means an award granted pursuant to Section 4.

 

  e. “Award Agreement” means a document setting forth the terms and conditions
applicable to the Award granted to the Participant.

 

  f. “Board of Directors” or “Board” means the Board of Directors of the
Company, as it may be comprised from time to time.

 

  g. “Capitalization Adjustment” has the meaning ascribed to that term in
Section 8.

 

  h. “Change of Control” means:

 

  (1)

Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) acquires beneficial ownership

 

1



--------------------------------------------------------------------------------

  (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20%
or more of either (A) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, none of the following
shall constitute a Change of Control: (a) any acquisition directly from the
Company of 30% or less of Outstanding Company Common Stock or Outstanding
Company Voting Securities provided that at least a majority of the members of
the Board of Directors of the Company following such acquisition were members of
the incumbent Board at the time of the Board’s approval of such acquisition,
(b) any acquisition by the Company, (c) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any affiliated
company, or (d) any acquisition by the Company which by reducing the number of
shares of Outstanding Company Common Stock or Outstanding Company Voting
Securities, increases the proportionate number of shares of Outstanding Company
Common Stock or Outstanding Company Voting Securities beneficially owned by any
Person to 20% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities; provided, however, that, if such Person shall
thereafter become the beneficial owner of any additional shares of Outstanding
Company Common Stock or Outstanding Company Voting Securities and beneficially
owns 20% or more of either the Outstanding Company Common Stock or the
Outstanding Company Voting Securities, then such additional acquisition shall
constitute a Change of Control; or

 

  (2) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (3)

A reorganization, merger, consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”) is
consummated, in each case, unless, immediately following such Business
Combination, (A), more than 50%, respectively, of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of (x) the corporation resulting from such Business Combination or (y) a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets whether

 

2



--------------------------------------------------------------------------------

  directly or through one or more Subsidiaries, is represented by the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
(or, if applicable, is represented by shares into which Outstanding Company
Common Stock or Outstanding Company Voting Securities were converted pursuant to
such Business Combination) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

  (4) The stockholders of the Company approve of a complete liquidation or
dissolution of the Company.

 

  i. “Code” means the Internal Revenue Code of 1986, and any successor statute,
as it or they may be amended from time to time.

 

  j. “Committee” means the Compensation, Nominating & Governance Committee of
the Board of Directors or such other committee as may be designated by the Board
of Directors from time to time. To the extent that compensation realized in
respect of Awards is intended to be “performance based” under Section 162(m) of
the Code and the Committee is not comprised solely of individuals who are
“outside directors” within the meaning of section 162(m) of the Code, or that
any member of one Committee is not a “non-employee director” within the meaning
of Rule 16b-3 under the Exchange Act, the Committee may from time to time
delegate some or all of its functions under the Plan to a committee or
subcommittee composed of members that meet the relevant requirements. The term
“Committee” includes only such committee or subcommittee, to the extent of the
Committee’s delegation.

 

  k. “Company” means Collective Brands, Inc., a Delaware corporation, and any
successor thereto.

 

  l.

“Confidential Information” means any and all non-public information pertaining
to the Company’s business. Confidential Information includes information
disclosed by the Company and its Subsidiaries or affiliates to Participants, and
information developed or learned by Participants during the

 

3



--------------------------------------------------------------------------------

  course of or as a result of employment with the Company, or one of its
Subsidiaries. The Confidential Information includes, without limitation,
information and documents concerning the Company’s processes; suppliers
(including terms, conditions and other business arrangements with suppliers);
supplier and customer lists; advertising and marketing plans and strategies;
profit margins; seasonal plans, goals, objectives and projections; compilations,
analyses and projections regarding the Company and/or its Subsidiaries
divisions, stores, product segments, product lines, suppliers, sales and
expenses; files; trade secrets and patent applications (prior to their being
public); salary, staffing and employment information (including information
about performance of other employees); and “know-how,” techniques or any
technical information not of a published nature relating, for example, to how
the Company and its subsidiaries or affiliates conducts its business.

 

  m. “Continuous Service” means that the Participant’s service with the Company
or a Subsidiary as an Employee is not interrupted or terminated. A change in the
capacity in which the Participant renders service to the Company or a Subsidiary
as an Employee or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Subsidiary, shall not terminate a
Participant’s Continuous Service. Notwithstanding the foregoing, unless
otherwise determined by the Committee, a leave of absence shall be treated as
Continuous Service for purposes of vesting in a Stock Award only to such extent
as may be provided in the Company’s leave of absence policy or in the written
terms of the Award Agreement.

 

  n. “Covered Employee” means a covered employee within the meaning of Code
section 162(m)(3).

 

  o. “Disability” means a permanent and total disability which enables the
Participant to be eligible for and receive a disability benefit under the
Federal Social Security Act.

 

  p. “Dividend Equivalent” means an amount equal to the amount of cash
dividends, if any, payable in accordance with Section 9, with respect to a share
of Stock after the date an Award is granted.

 

  q. “Employee” means any person employed by Collective Brands, Inc. or any of
its Subsidiaries and classified as a common law employee. Employee does not
include independent contractors or leased employees from third parties.

 

  r. “Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, as it may be amended from time to time.

 

  s. “Fair Market Value” of a Stock (as defined below) means, unless otherwise
determined by the Committee:

 

4



--------------------------------------------------------------------------------

  (i) The closing price of the Stock on the New York Stock Exchange Composite
Transaction Tape on the date in question, (or if the Stock is not then traded on
the New York Stock Exchange, the closing price of the Stock on the stock
exchange or over-the-counter market on which the Stock is principally trading on
such date) or, if no sale of the Stock occurred on such exchange on that day,
the closing price of the Stock on the last preceding day when the Stock was sold
on such exchange; or

 

  (ii) If the Stock is no longer traded on the New York Stock Exchange and if
there is no public market for the Stock, “Fair Market Value” shall be determined
in good faith by the Committee using other reasonable means.

 

  t. “Full Value Award Vehicle” means an Award type structured to provide
equivalent value of a share of Stock based on a ratio of 1:1. Full Value Award
Vehicles may include but not be limited to restricted Stock and other Stock
Awards such as unrestricted Stock, Restricted Stock, Restricted Stock Unit
grants and performance based shares.

 

  u. “Incentive Stock Option” means an Option that is intended to qualify as an
“incentive stock option” under Section 422 of the Code and which is so
designated in the applicable Award Agreement. Under no circumstances shall an
Option that is not specifically designated as an Incentive Stock Option be
considered an Incentive Stock Option.

 

  v. “Insider” means any person who is subject to Section 16 of the Exchange
Act, and any successor statutory provision, as it may be amended from time to
time.

 

  w. “Non-Qualified Stock Option” means an Option that is not intended to
qualify as an “incentive stock option” under Section 422 of the Code.

 

  x. “Option” means a right or rights (either an Incentive Stock Option or a
Non-Qualified Stock Option) to purchase a specific number of shares of Stock
exercisable at such time or times and subject to such terms and conditions as
the Committee may determine in its sole discretion subject to the Plan,
including but not limited to the achievement of specific Performance Goals.
Options may be settled in cash or Stock or both. Options may be granted to
Employees subject to the terms and conditions of an Award Agreement and the
Plan.

 

  y. “Participant” means any Employee who has been granted an Award.

 

  z. “Performance Goal” means with respect to the Performance Measure(s)
selected by the Committee, the goal or goals established by the Committee, for
an Award, for a particular Performance Period. Performance Goals may vary from
Performance Period to Performance Period and from Participant to Participant and
may be established on a stand-alone basis, in tandem or in the alternative.

 

5



--------------------------------------------------------------------------------

  aa. “Performance Measure” means one or more of the following, either alone or
in combination, selected by the Committee to measure individual Participant,
Company or one or more operating units, groups or any Subsidiary performance for
a Performance Period, whether in absolute or relative terms: cash flow; cash
flow from operations; total earnings; earnings per share, diluted or basic;
earnings per share from continuing operations, diluted or basic; earnings before
interest and taxes; earnings before interest, taxes, depreciation, and
amortization; earnings from continuing operations; net asset turnover; inventory
turnover; net earnings; operating earnings; operating margin; return on equity;
return on assets or net assets; return on total assets; return on capital;
return on investment; return on investment capital; return on sales; revenues;
sales; store for store sales; net or gross sales; income or net income;
operating income or net operating income; operating profit or net operating
profit; gross margin; operating margin or profit margin; market share; economic
value added; expense reduction levels; cost of capital; change in assets; stock
price; total shareholder return; capital expenditures; debt; debt reduction;
working capital, completion of acquisitions; business expansion; product
diversification; productivity; new or expanded market penetration and other
financial and non-financial operating and management performance objectives. For
any Performance Period, Performance Measures may be determined on an absolute
basis or relative to internal goals or relative to levels attained in a year or
years prior to such Performance Period or relative to other companies or indices
or as ratios expressing relationships between two or more Performance Measures.
For any Performance Period, the Committee shall provide how any Performance
Measure shall be adjusted to the extent necessary to prevent dilution or
enlargement of any Award as a result of extraordinary events or circumstances,
as determined by the Committee, or to exclude the effects of extraordinary,
unusual, or non-recurring items; changes in applicable laws, regulations, or
accounting principles; currency fluctuations; discontinued operations; non-cash
items, such as amortization, depreciation, or reserves; or any recapitalization,
restructuring, reorganization, merger, acquisition, divestiture, consolidation,
spin-off, split-up, combination, liquidation, dissolution, sale of assets, or
other similar corporate transaction, or stock dividends, or stock splits or
combinations. Unless otherwise specified by the Committee, each such measure
shall be determined in accordance with generally accepted accounting principles
as consistently applied by the Company. Performance Measures may vary from
Performance Period to Performance Period and from Participant to Participant and
may be established on a stand-alone basis, in tandem or in the alternative.
Other Performance Measures may be used by the Committee in its sole discretion,
except that the Performance Measures set forth above in this paragraph 2aa.
shall be used if the compensation under the Award (other than an Option or
Appreciation Right) is intended to qualify as performance based under
Section 162(m) of the Code.

 

  bb. “Performance Period” means one or more periods of time, as the Committee
may designate, over which the attainment of one or more Performance Goals will
be measured for the purpose of determining a Participant’s rights in respect of
an Award.

 

6



--------------------------------------------------------------------------------

  cc. “Performance Unit” means an Award denominated in cash and/or shares of
Stock, the amount of which may be based on the achievement of specific
Performance Goals subject to terms and conditions established by the Committee.
Performance Units may be settled in Stock or cash or both.

 

  dd. “Plan” means the 2012 Collective Brands, Inc. Stock Incentive Plan, as
amended from time to time.

 

  ee. “Restricted Stock” means Stock that is issued to a Participant subject to
restrictions on transfer and such other restrictions on incidents of ownership,
and/or other terms and conditions as the Committee may determine, including but
not limited to the achievement of specific Performance Goals.

 

  ff. “Retirement” means a Participant’s termination of employment on or after
age 55 and after completing at least five (5) years of service with the Company
or a Subsidiary of the Company.

 

  gg. “Section 409A Rules” means the provisions of Section 409A of the Code and
Treasury Regulations and other Internal Revenue Service guidance promulgated
thereunder.

 

  hh. “Stock” means common stock of the Company, $.01 par value, or any other
equity securities of the Company designated by the Committee, including any
attached rights.

 

  ii. “Stock Award” means a grant of Stock with or without restrictions.

 

  jj. “Stock Equivalent Unit” means an Award based on the Fair Market Value of
one share of Stock. All or part of any Stock Equivalent Unit Award may be
subject to conditions and restrictions established by the Committee, including
but not limited to the achievement of specific Performance Goals. Stock
Equivalent Units may be settled in Stock or cash or both as determined by the
Committee.

 

  kk. “Subsidiary” means (i) any corporation or other entity in which the
Company, directly or indirectly, controls fifty percent (50%) or more of the
total combined voting power of such corporation or other entity or (ii) any
other corporation or other entity in which the Company has a significant equity
interest, in either case as determined by the Committee. With respect to
Incentive Stock Options, the term “Subsidiary” shall have the meaning set forth
in Section 424(f) of the Code.

 

  ll. “Ten-percent Stockholder” means any person who owns, directly or
indirectly, on the relevant date, securities having ten percent (10%) or more of
the combined voting power of all classes of the Company’s securities or of its
parent or subsidiaries. For purposes of applying the foregoing ten percent
(10%) limitation, the rules of Code section 424(d) shall apply.

 

7



--------------------------------------------------------------------------------

Section 3: Eligibility

The Committee may grant one or more Awards to any Employee designated by it to
receive an Award as the Committee shall select in its sole discretion. To the
extent permitted under Delaware law, the Committee may delegate to any Employee
or Director of the Company the authority to grant Awards to any Employee;
provided, however, any grant of “performance based compensation” to a Covered
Employee must satisfy the requirement of Code section 162(m).

Section 4: Awards

The Committee may grant any one or more of the following types of Awards either
singly, in tandem or in combination with other types of Awards:

APPRECIATION VALUE AWARD VEHICLES

A. Options

 

  1. Non-qualified Stock Options

 

  2. Incentive Stock Options

 

  a. Incentive Stock Options shall be subject to the following provisions:

 

  i. The aggregate Fair Market Value (determined on the date that such Option is
granted) of the shares of Stock subject to Incentive Stock Options which are
exercisable by one person for the first time during a particular calendar year
shall not exceed $100,000. To the extent that the aggregate Fair Market Value
(determined at the time of grant) of Stock with respect to which Incentive Stock
Options are exercisable for the first time by any Option holder during any
calendar year (under all plans of the Company and its Subsidiaries) exceeds
$100,000, or such other limit as may be set by applicable law, the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Non-Qualified Stock Options.

 

  ii. Each Award Agreement with respect to an Incentive Stock Option shall set
forth the periods during which the Option shall be exercisable, whether in whole
or in part. Such periods shall be determined by the Committee in its discretion.
No Incentive Stock Option may be exercisable more than:

 

  (aa) in the case of an Employee who is not a Ten-Percent Stockholder on the
date that such Option is granted, seven (7) years from the date the Option is
granted or such earlier period as otherwise specified in the Plan or an Award
Agreement, and

 

8



--------------------------------------------------------------------------------

  (bb) in the case of an Employee who is a Ten-Percent Stockholder on the date
such Option is granted, five (5) years from the date the Option is granted.

 

  b. Each Award Agreement with respect to an Incentive Stock Option shall set
forth the price at which a share of Stock may be acquired under the Option (the
“Exercise Price”), which shall be at least 100% of the Fair Market Value of a
share of Stock on the date the option is granted (except as permitted under
Section 424(a) of the Code with respect to Acquisition Awards). In the case of
an Employee who is a Ten-Percent Stockholder on the date that such Option is
granted, the Exercise Price of any Incentive Stock Option shall not be less than
110% of the Fair Market Value of the Stock subject to such Option on such date.

 

  c. No Incentive Stock Option may be granted to an Employee who is not an
Employee of the Company or a Subsidiary of the Company on the date that such
Option is granted.

 

  d. Notwithstanding any other provision of the Plan to the contrary, the
maximum aggregate number of shares of Stock that may be issued under the Plan
pursuant to Incentive Stock Options is 1 million shares of Stock (the “ISO
Limit”), subject to adjustments provided for in Section 8 of the Plan.

 

B. Appreciation Rights

 

C. Other Appreciation Vehicle Value Awards. Subject to limitations under
applicable law, the Committee may from time to time grant other Awards under
this Plan, using Appreciation Value Award Vehicles, that provide the Participant
with Stock, or the right to purchase Stock, or provide other incentive Awards
that have a value derived from the value of Stock, or an exercise or conversion
privilege at a price related to Stock, or that are otherwise payable in or
convertible into shares of Stock. These Awards shall be in a form and based upon
the terms and conditions determined by the Committee (including but not limited
to the achievement of specific Performance Goals if determined by the
Committee), provided that the Award shall not be inconsistent with the other
terms of this Plan.

FULL VALUE AWARD VEHICLES

 

D. Stock Award

 

E. Restricted Stock

 

F. Stock Equivalent Units

 

G.

Other Full Value Award Vehicles. Subject to limitations under applicable law,
the Committee may from time to time grant other Full Value Awards under this
Plan that provide the Participants with Stock or the right to purchase Stock, or
provide

 

9



--------------------------------------------------------------------------------

  other incentive Awards that have a value derived from the value of Stock, or
an exercise or conversion privilege at a price related to Stock, or that are
otherwise payable in or convertible into shares of Stock. These Awards shall be
in a form and based upon the terms and conditions determined by the Committee
(including but not limited to the achievement of specific Performance Goals if
determined by the Committee), provided that the Award shall not be inconsistent
with the other terms of this Plan.

OTHER AWARD VEHICLES

 

H. Performance Units

 

I. Acquisition Awards

 

J. Other Award Vehicles. Subject to limitations under applicable law and the
Plan, the Committee may from time to time grant other Awards under this Plan
that provide the Participants with Stock or the right to purchase Stock, or
provide other incentive Awards that have a value derived from the value of
Stock, or an exercise or conversion privilege at a price related to Stock, or
that are otherwise payable in or convertible into shares of Stock. The Awards
shall be in the form and based upon the terms and conditions determined by the
Committee (including but not limited to the achievement of specific Performance
Goals), provided that the Awards shall not be inconsistent with the other terms
of this Plan.

Section 5: Award Agreements

Each Award granted under the Plan shall be evidenced by an Award Agreement. Each
Award Agreement shall set forth the terms and conditions applicable to the
Award, as determined by the Committee in its discretion and subject to the Plan,
including but not limited to provisions describing the treatment of an Award in
the event of the termination of a Participant’s status as an Employee for
reasons of Retirement, death or otherwise, or in the event of Participant’s
Disability, in the event the Participant engages in a “competing business” as
such term shall be defined in the Award Agreement or in the event there is a
restatement of the Company’s financial statements. The Committee may deliver the
Award Agreement by interoffice mail, U.S. mail, email or other electronic means
(including posting on a web site maintained by the Company or by a third party
under contract with the Company) all documents relating to the Plan or any Award
thereunder and other documents that the Company is required to deliver to its
security holders unless otherwise prohibited by law. A Participant shall have no
rights with respect to an Award unless such Participant accepts the Award within
such period as the Committee shall specify by executing an Award Agreement in
such form as the Committee shall determine and, if the Committee shall so
require, makes payment to the Company in such amount as the Committee may
determine.

Section 6: Prohibition on Re-pricing

Except in connection with a corporate transaction involving the Company as
described in Section 8, the terms of outstanding Appreciation Value Award
Vehicles may not be amended to be repriced, replaced, regranted through
cancellation or modified without stockholder approval, if the effect of such
change in terms would be to reduce the exercise price for the Shares underlying
such Appreciation Value Awards.

 

10



--------------------------------------------------------------------------------

Section 7: Claw Back Provision

If the Company restates its financial statements, and as a result, the amount of
compensation that would have been paid or payable to the Employee pursuant to
the Award had the financial results been properly reported would have been lower
than the amount actually paid or payable, then the Company, by action of the
Committee, may, in whole or in part, amend, cancel or rescind any prior delivery
of shares of Stock or value of shares of Stock or cash or property granted
within the three year period preceding the date on which the Company is required
to prepare the restatement.

Section 8: Adjustment Provisions

 

  a. Capital Adjustments.

 

  (i) If the Company subdivides its outstanding shares of Stock into a greater
number of shares of Stock (including, without limitation, by stock dividend or
stock split) or combines its outstanding shares of Stock into a smaller number
of shares of Stock (by reverse stock split, reclassification or otherwise), or
the Committee determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares of Stock, warrants or rights offering to
purchase shares of Stock, or other similar corporate event (including mergers or
consolidations) affects the share of Stock such that an adjustment is required
in order to preserve the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall, in such manner as it may
deem equitable and appropriate, make such adjustments to any or all of (i) the
aggregate number and/or kind of shares of Stock reserved for the Plan (including
without limitation the ISO Limit), (ii) the number and/or kind of shares of
Stock subject to outstanding Awards, (iii) the exercise price with respect to
outstanding Appreciation Value Award Vehicles, (iv) any individual Participant
share limitations set forth herein and (v) any other adjustment that the
Committee determines to be equitable; provided, however, that the number of
shares of Stock subject to any Option shall be rounded down to the nearest whole
number; provided, further, that no such adjustment shall be made if or to the
extent that it would cause an outstanding Award to cease to be exempt from, or
to fail to comply with, Section 409A of the Code. The Committee may provide for
a cash payment to any Participant of a Plan Award in connection with any
adjustment made pursuant to this Section 8. Any such adjustment shall be final
and binding upon all Participants, the Company, their representatives, and all
other interested persons. No such adjustment shall be made by the Committee,
however, for any of the following corporate transactions:

 

11



--------------------------------------------------------------------------------

  (1) The issuance of Stock as compensation to any Company Employee, director,
consultant or other service provider;

 

  (2) The issuance of Stock pursuant to an “Incentive Stock Option” under
Section 422 of the Code;

 

  (3) The issuance or sale of Stock to a third-party at an arm’s length price
that is negotiated and agreed to between the Company and such third-party;

 

  (4) The issuance or sale of Stock to a Company Employee or director at a
discount pursuant to a plan maintained in accordance with, and to the extent
permitted under, Section 423 of the Code; or

 

  (5) A redemption of Stock by the Company at a price equal to the Fair Market
Value of the Stock on the date of such redemption.

Any adjustment made pursuant to this Section 8 shall be made in accordance with
the rules of any securities exchange, stock market or stock quotation system to
which the Company is subject. Any adjustment made by the Committee under this
Section 8 shall be final, binding and conclusive on all persons.

 

  b. Other Adjustments. The existence of the Plan and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Board of Directors or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other capital structure of its
business, any merger or consolidation of the Company, any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Stock
or the rights thereof, the dissolution or liquidation of the Company or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, or any similar transaction.

 

  c. Fractional Shares. No fractional shares of Stock will be issued or
accepted. Any fractional shares will be paid in the equivalent amount of cash.
The Committee may impose such other conditions, restrictions and contingencies
with respect to shares of Stock delivered pursuant to the exercise of an Award
as it deems desirable.

Section 9: Other General Terms and Conditions for Awards

 

  a. The term of an Award shall not exceed seven (7) years.

 

  b. Unless otherwise provided under the Plan or by the Committee, no Award (or
any rights or obligations thereunder) may be sold, exchanged, transferred,
assigned, pledged, hypothecated hedged, or otherwise disposed of (other than
upon the death of the Participant, by beneficiary designation, by last will and
testament or by the laws of descent and distribution) and shall be exercisable
and subject to receipt during the Participant’s lifetime only by the
Participant.

 

12



--------------------------------------------------------------------------------

  c. The Exercise Price for each Award that allows for the purchase of a share
of Stock under an Award shall be specified in an Award Agreement containing the
terms and conditions as determined by the Committee and subject to the
provisions of Section 8, shall not be less than Fair Market Value on the date
the Award is granted; provided, however, that in no event shall the Exercise
Price per share be less than the par value thereof. The Exercise Price, as
applicable, of an Award shall not be less than 100% of the Fair Market Value of
the Stock on the date such Award is granted and the exercise opportunity may be
capped if the Committee determines appropriate and so specifies in the Award
Agreement pertaining thereto.

 

  d. The Exercise Price, as applicable, of an Award may be paid in cash,
personal check (subject to collection), bank draft or such other method as the
Committee may determine from time to time. The Exercise Price may also be paid
by the tender, by either actual delivery or attestation, of Stock acceptable to
the Committee and valued at its Fair Market Value on the date of exercise;
through a combination of Stock and cash. Without limiting the foregoing, to the
extent permitted by applicable law: the Committee may, on such terms and
conditions as it may determine, permit a Participant to elect to pay the
Exercise Price by authorizing a third party, pursuant to a brokerage or similar
arrangement approved in advance by the Committee, to simultaneously sell all (or
a sufficient portion) of the Stock acquired upon exercise of such Award and to
remit to the Company a sufficient portion of the proceeds from such sale to pay
the entire Exercise Price of such Award and any required tax withholding
resulting there from. If a Participant utilizes any proceeds from the exercise
of an Award to pay the Exercise Price, taxes or any other amounts owed, such
proceeds shall count against the Maximum Limit as if they were received by the
Participant.

 

  e. No Award may be granted under this Plan on or after the tenth anniversary
of the date this Plan is approved by stockholders.

 

  f. The exercise or delivery of Stock or payment of cash pursuant to an Award
shall be subject to the condition that if at any time the Company shall
determine in its discretion that the satisfaction of withholding tax or other
withholding liabilities under any state or Federal law, or that the listing,
registration or qualification of any shares of Stock otherwise deliverable upon
any securities exchange or under any state or Federal Law, or that the consent
or approval of any regulatory body, is necessary or desirable as a condition of,
or in connection with, such exercise or the delivery or purchase of shares
thereunder, then in any such event such exercise or delivery shall not be
effective unless such withholding, listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Company.

 

  g. Each Participant shall agree that, subject to the provisions of
Section 9(i) below,

 

  (1) no later than the date as of which the restrictions mentioned in the
instrument evidencing the Award shall lapse, such Participant will pay to the
Company in cash, or, if the Committee approves, in Stock or make other
arrangements satisfactory to the Committee regarding payment of, any Federal,
state or local taxes of any kind required by law to be withheld with respect to
such Award, and

 

13



--------------------------------------------------------------------------------

  (2) the Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
Participant any Federal, state or local taxes of any kind required by law to be
withheld with respect to the Award.

 

  h. If any Participant properly elects, as permitted by Code Section 83b (or
any successor Code provisions) within thirty (30) days of the date of the grant,
to include in gross income for Federal income tax purposes, an amount equal to
the Fair Market Value of the shares of Stock granted pursuant to an Award, such
Participant shall pay to the Company, or make arrangements satisfactory to the
Committee to pay to the Company, any Federal, state or local taxes required to
be withheld with respect to such shares. If such Participant shall fail to make
such payments, the Company and its Subsidiaries shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
the employee any Federal, state or local taxes of any kind required by law to be
withheld with respect to such shares.

 

  i. Dividends or Dividend Equivalents may be granted with respect to all or
part of an Award to the extent the shares underlying the Award are deemed vested
and outstanding on the record date as determined by the Committee. If dividends
are granted they may be paid, as determined by the Committee, currently or on a
deferred basis (i) in cash, (ii) in Dividend Equivalents or (iii) accumulated or
reinvested in Stock and held subject to the same restrictions as the Stock under
the Award. Neither dividends nor Dividend Equivalents will be paid on unvested
Awards. Dividends attributable to unvested Awards shall be credited in respect
of such Award and paid when and only if the Award vests. All dividends or
Dividend Equivalents which are not paid currently will not accrue interest.
Dividends or Dividend Equivalents due and owing as stated herein, will be
credited to a Participant’s account or distributed to a Participant in an amount
equal to the cash dividends paid on one share of Stock for each share of Stock
vested by an Award and held by such Participant. No dividends or Dividend
Equivalents will be awarded on Appreciation Value Award Vehicles.

 

  j. Unless expressly provided otherwise in the Award Agreement, no Participant
shall have any rights as a stockholder with respect to any Stock covered by an
Award until the date the Participant becomes the holder of record thereof.

 

  k.

With respect to each type of Award, the Committee may designate such Award as a
“performance based compensation award” in order that such Award constitute
qualified performance based compensation under Code Section 162(m). With respect
to each Award intended to qualify as performance based compensation under
Section 162(m), the Committee shall on or before 25% of the applicable

 

14



--------------------------------------------------------------------------------

  Performance Period has elapsed or if shorter, within such time period as
required to constitute performance based compensation under 162(m), establish in
writing, the Performance Goal or Goals. A Participant shall be eligible to
receive payment in respect of a “performance based compensation award” only to
the extent that the Performance Goal(s) for such Award are achieved as certified
by the Committee. Based on the achievement of the Performance Goal or Goals, the
Committee shall then determine the actual amount of the “performance based
compensation Award” to be paid to the Participant. In so doing, the Committee
may use negative discretion to decrease any Participant Award based upon such
performance, but may not increase the amount of the Award otherwise payable to a
Covered Employee based upon such performance. If Performance Goals are
established for an Award to a Covered Employee, once established for a
Performance Period, such Performance Goals shall not be amended or otherwise
modified to the extent such amendment or modification would cause the
compensation payable pursuant to the Award to fail to constitute qualified
performance based compensation under Code section 162(m).

 

  l. Unless an Award Agreement specifies otherwise, the Committee may cancel at
any time any Award or rescind any prior delivery of shares or value of shares,
cash or property, if the Participant is not in compliance with all other
applicable provisions of the Award Agreement or the Plan or if, within six
months or such longer period as specified with respect to the Participant, in
any noncompete entered into between the Participant and the Company, after
exercise, as applicable, the Participant:

 

  (i) Engages in a Competing Business, as such term is defined in the Award
Agreement; or

 

  (ii) Solicits for employment, hires or offers employment to, or discloses
information to or otherwise aids or assists any other person or entity other
than the Company in soliciting for employment, hiring or offering employment to,
any employee of the Company; or

 

  (iii) Takes any action which is intended to harm the Company or its
reputation, which the Company reasonably concludes could harm the Company or its
reputation or which the Company reasonably concludes could lead to unwanted or
unfavorable publicity to the Company; or

 

  (iv) Discloses to anyone outside of the Company, or uses in other than the
Company’s business, any Confidential Information.

 

  (v)

The Company shall immediately notify the Participant in writing of any
cancellation of any unexercised or unvested Award. Following such notice, the
Participant shall have no further rights with respect to such Award. In the
event of the rescission of the exercise of an Award within six months (or such
longer period specified in any agreement between Participant and Company) after
the activity referred to above in this Section 9(l), the

 

15



--------------------------------------------------------------------------------

  Company shall notify the Participant in writing. Within ten (10) days after
receiving such notice from the Company, the Participant shall either (i) pay to
the Company the excess of the Fair Market Value of the Stock on the date of
exercise of an Award over the exercise price for the Award or the Fair Market
Value of the Stock and/or cash distributed to the Participant as a result of the
exercise of an Award or (ii) return the Stock received upon the exercise of an
Award (in which case the Company will return the exercise price to the
Participant) or return the Stock and/or cash delivered upon the exercise of this
Award.

 

  m. The Participant shall agree and consent to a deduction from any amounts the
Company owes to the Participant from time to time (including amounts owed as
wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to the Participant by the Company), to the extent the
Participant owes the Company under Section 9(l) above. Whether or not the
Company elects to make any set-off in whole or in part, if the Company does not
recover by means of set-off the full amount owed by the Participant, calculated
as set forth in Section 9(l) above, then the Participant agrees to pay
immediately the unpaid balance to the Company

 

  n. The Committee may establish such other terms and conditions for an Award as
it deems appropriate.

 

  o. The Committee may, at any time and in its sole discretion, determine that
any outstanding Awards granted under the Plan will be canceled and terminated
and that in connection with such cancellation and termination the holder of such
Awards may receive for each share of Stock subject to such Award a cash payment
(or the delivery of shares of stock, other securities or a combination of cash,
stock and securities equivalent to such cash payment) as follows:

 

  (1) Appreciation Right Vehicle Awards – whether or not exercisable, a cash
payment (or the delivery of shares of stock, other securities or a combination
of cash, stock, and securities equivalent to such cash payment) equal to the
difference, if any, between the amount determined by the Committee to be the
Fair Market Value of the Stock and the exercise price per share multiplied by
the number of shares of Stock subject to such Award; provided that if such
product is zero or less, or to the extent that the Award is not then
exercisable, the Awards will be canceled and terminated without payment
therefore.

 

  (2) Full Value Award Vehicle – a cash payment equal to the Fair Market Value
of the shares of Stock under the Award, as designated by the Committee.

 

  (3) Other Awards – a payment amount as determined in the sole discretion of
the Committee.

 

16



--------------------------------------------------------------------------------

Section 10: Stock Available Under Plan

 

  a. Subject to the adjustment provisions of Section 8, the maximum number of
shares of Stock with respect to which Awards may be granted (or, in the cases of
Awards that may be settled in cash or Stock) under the Plan shall not exceed
3,375,000 shares of Stock (the “Maximum Limit”). Subject to adjustment in
accordance with Section 8, no Participant shall be granted, during any one
(1) year period, Options to purchase Stock and Appreciation Rights or other
Appreciation Value Award Vehicles with respect to more than 350,000 shares of
Stock in the aggregate or any other Awards with respect to more than 350,000
shares of Stock in the aggregate. Notwithstanding anything to the contrary
contained in the Plan, the maximum number of shares of Stock with respect to
which Full Value Award Vehicles may be granted to an Employee for any 12-month
period contained in the performance period for such Award shall be 350,000 (as
adjusted pursuant to the provisions of Section 8 of the Plan), and the maximum
payment under any Full Value Award Vehicles granted to an Employee (valued as of
the date of grant of such Award(s)) shall be $5,000,000 for each 12-month period
contained in the performance period for such Award. The grant limits under the
preceding sentence shall (i) apply to Full Value Award Vehicles only if the Full
Value Award Vehicles are intended to be “performance based compensation” as that
term is used in Section 162(m) of the Code and (ii) be adjusted on a pro-rata
basis for each full or partial 12-month period in the applicable Performance
Period. With respect to any Award which, in whole or in part, is terminated,
surrendered, cancelled or forfeited, new Awards may be granted under the Plan
with respect to the number of shares of Stock as to which such termination,
surrender, cancellation or forfeiture has occurred.

 

  b. Upon the grant of any Stock Award other than an Appreciation Value Award
Vehicle, 1.61 multiplied by the maximum number of shares of Stock that may be
issued for the Award shall be reserved against the Maximum Limit. Upon vesting
of any Stock Award other than an Appreciation Value Award Vehicle, 1.61
multiplied by the number of shares of Stock issued for such Award shall decrease
the shares available under the Maximum Limit. Upon grant of an Appreciation
Value Award Vehicle (to the extent delivered to be in Stock), one share of stock
shall be reserved for each share of Stock subject to the Appreciation Value
Award Vehicle. Upon exercise of an Appreciation Value Award Vehicle, regardless
of the gain, (to the extent delivered to be in Stock), the shares available
under the Maximum limit shall be decreased by one share of stock for each share
of Stock subject to the Appreciation Value Award Vehicle that is exercised. If
the number of shares reserved is greater than the number of shares used to
decrease the shares available under the Maximum Limit, such shares shall be
available for future Awards.

 

  c. Shares of Stock covered by the unexercised or terminated or forfeited
portion of any Award that did not result in the delivery of Stock shall be
available for further Awards. Subject to Section 8, additional rules for
determining the number of shares of Stock granted under an Award type under the
Plan may be adopted by the Committee, as it deems necessary and appropriate and
consistent with the overall limits set forth in the Plan.

 

17



--------------------------------------------------------------------------------

  d. The Stock that may be issued pursuant to an Award under the Plan may be
authorized and issued Stock held in the Company’s treasury or authorized but
unissued Stock, or Stock may be acquired, subsequently or in anticipation of the
transaction, in the open market to satisfy the requirements of the Plan.

 

  e. Any shares of Stock delivered by the Company, any shares of Stock with
respect to which Awards are made by the Company and any shares of Stock with
respect to which the Company becomes obligated to make Awards, through the
assumption of, or in substitution for, outstanding awards previously granted by
an acquired entity, shall not be counted against the shares of Stock available
for Awards under this Plan.

 

  f. The Committee may direct that any stock certificate evidencing shares
issued pursuant to the Plan shall be registered in the name of the Participant,
shall bear a legend setting forth such restrictions on transferability as may
apply to such shares pursuant to the Plan and shall be subject to appropriate
stop transfer orders; provided, however, that the certificates representing
shares of Restricted Stock shall be held in custody by the Company until the
restrictions relating thereto otherwise lapse, and the Participant shall deliver
to the Company a stock power endorsed in blank relating to the Restricted Stock
or other form as appropriate.

Section 11: Amendment and Termination

The Board of Directors may at any time amend, suspend or terminate the Plan, in
whole or in part, and the Committee may, subject to the Plan, at any time alter
or amend any or all Award Agreements to the extent permitted by applicable law
and the Plan; provided that no such action shall materially impair the rights of
any holder of an Award without the holder’s consent. For purposes of the Plan,
any action of the Board of Directors or the Committee that alters or affects the
tax treatment of any Award shall not be considered to materially impair any
rights of any holder. Notwithstanding the foregoing, neither the Board of
Directors nor the Committee shall (except pursuant to Section 8) amend the Plan
or any Award Agreement, without the approval of the stockholders of the Company
to (i) increase the number of shares of Stock available for Awards as set forth
in Section 10, (ii) decrease the Exercise Price of any Award or (iii) make any
other amendments to the Plan or Award Agreement which would require stockholder
approval under the General Corporation Law of the State of Delaware, New York
Stock Exchange Rules or such other rules as may govern the trading or quotation
of the Company’s Stock, Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, or Section 162(m) of the Code.

Notwithstanding the above, the Board may, by resolution, amend the Plan in any
way that it deems necessary or appropriate in order to make income with respect
to the Plan deductible for Federal income tax purposes under Section 162(m) of
the Code and any such amendment shall be effective as of such date as is
necessary to make such income

 

18



--------------------------------------------------------------------------------

under the Plan so deductible. Notwithstanding anything to the contrary in this
Section 11, the Board of Directors or the Committee shall have full discretion
to amend the Plan to the extent necessary to preserve fixed accounting treatment
with respect to any Award and any outstanding Award Agreement shall be deemed to
be so amended to the same extent, without obtaining the consent of any holder,
without regard to whether such amendment adversely affects a holder’s rights
under the Plan or such Award Agreement.

Section 12: Administration

 

  a. The Plan and all Awards shall be administered by the Committee, provided
that, in the absence of the Committee or to the extent determined by the Board
of Directors, any action that could be taken by the Committee may be taken by
the non-employee members of the Board of Directors. A majority of the members of
the Committee shall constitute a quorum. The majority of non-employee Board of
Director members shall constitute a quorum of the Board. The vote of a majority
of a quorum shall constitute action by the Committee and/or the Board.

 

  b. The Committee shall have full and complete authority, in its sole and
absolute discretion, (i) to exercise all of the powers granted to it under the
Plan, (ii) to construe, interpret and implement the Plan, any Award Agreement
and any related document, (iii) to prescribe, amend and rescind rules relating
to the Plan including rules governing its own operation, (iv) to make all
determinations necessary or advisable in administering the Plan, (v) to correct
any defect, supply any omission and reconcile any inconsistency in the Plan,
(vi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee,
(vii) to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any shares of Stock issued as a
result of or under an Award, including without limitation, restrictions under
the Company’s Trading in Securities Policy as may be amended from time to time,
(viii) to amend the Plan to reflect changes in applicable law and (ix) to
determine whether, to what extent and under what circumstances Awards may be
settled or exercised in cash, shares of Stock, other securities, other Awards or
other property, or canceled, forfeited or suspended and the method or methods by
which Awards may be settled, canceled, forfeited or suspended. The actions and
determinations of the Committee on all matters relating to the Plan and any
Awards will be final and conclusive. The Committee’s determinations under the
Plan need not be uniform and may be made by it selectively among Employees and
Participants who receive, or who are eligible to receive, Awards under the Plan,
whether or not such persons are similarly situated.

 

  c. The Committee and others to whom the Committee has allocated or delegated
authority or duties shall keep a record of all their proceedings and actions and
shall maintain all such books of account, records and other data as shall be
necessary for the proper administration of the Plan.

 

19



--------------------------------------------------------------------------------

  d. The Committee may appoint such accountants, counsel, and other experts as
it deems necessary or desirable in connection with the administration of the
Plan.

 

  e. The Company shall pay all reasonable expenses of administering the Plan,
including, but not limited to, the payment of professional fees.

 

  f. It is the intent of the Company that this Plan and Awards hereunder
satisfy, and be interpreted in a manner that satisfy, (i) in the case of
Participants who are or may be Insiders, the applicable requirements of Rule
16b-3 of the Exchange Act, so that such persons will be entitled to the benefits
of Rule 16b-3, or other exemptive rules under Section 16, and will not be
subjected to avoidable liability thereunder and (ii) in the case of Performance
Compensation Awards, the applicable requirements of Code section 162(m). If any
provision of this Plan or of any Award Agreement would otherwise frustrate or
conflict with the intent expressed in this Section 12(f), that provision to the
extent possible shall be interpreted and deemed amended so as to avoid such
conflict. To the extent of any remaining irreconcilable conflict with such
intent, such provision shall be deemed void as applicable to Insiders and/or
Covered Employees, as applicable.

 

  g. It is the intent of the Company that this Plan and Awards hereunder are
exempt from or comply with the Section 409A Rules and the Committee shall
exercise its discretion in granting Awards hereunder (and the terms of such
grants) accordingly. The Plan and any grant of any Award hereunder may be
amended from time to time as may be necessary or appropriate to comply with the
Section 409A Rules.

 

  h. Except to the extent prohibited by applicable law or otherwise, the
Committee may from time to time allocate to one or more of its members and
delegate to one or more Employees all or any portion of its authority and
duties, provided that the Committee may not allocate or delegate any
discretionary authority with respect to substantive decisions or functions
regarding the Plan or Awards to the extent inconsistent with the intent
expressed in Section 12(f) and 12(g).

 

  i.

No member of the Board of Directors or the Committee or any employee of the
Company or any of its subsidiaries or affiliates (each such person a “Covered
Person”) shall have any liability to any person (including, without limitation,
any Participant) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense (including attorneys’ fees) that may
be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan and against and from any and
all amounts paid by such Covered Person, with the Company’s approval, in
settlement thereof, or paid by such Covered Person in satisfaction of any
judgment in any such action, suit or proceeding against such Covered Person,
provided that the Company shall have the right, at its own expense, to assume
and defend any such action, suit or

 

20



--------------------------------------------------------------------------------

  proceeding and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person’s bad faith, fraud or willful criminal act or omission. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under the Company’s
Certificate of Incorporation or By-Laws, as a matter of law, or otherwise, or
any other power that the Company may have to indemnify such persons or hold them
harmless.

Section 13: Change of Control

 

  a. In the event of a Change of Control, in addition to any action required or
authorized by the terms of an Award Agreement, the Committee may, in its sole
discretion, take any of the following actions as a result, of any such event to
assure fair and equitable treatment of Participants:

 

  (1) require provisions be made in connection with such Change in Control for
the assumption of Awards theretofore granted under the Plan, or the
substitution/replacement of such Awards with new Awards (with similar vesting
conditions) of the successor corporation (such new Awards may be denominated in
cash, property or equity of the successor corporation), with appropriate
adjustment as to the number and/or kind of shares and the purchase price for
shares thereunder;

 

  (2) determine that any or all outstanding Awards granted under the Plan,
whether or not exercisable, will be canceled and terminated and that in
connection with such cancellation and termination the holder of such Award may
receive for each share of Stock subject to such Awards a cash payment (or the
delivery of shares of Stock, other securities or a combination of cash, stock
and securities equivalent to such cash payment) equal to the difference, if any,
between the consideration received by shareholders of the Company in respect of
a share of Stock in connection with such transaction and the exercise price per
share, if any, under the Award multiplied by the number of shares of Stock
subject to such Award; provided that if such product is zero or less, or to the
extent that the Award is not then exercisable, the Awards will be canceled and
terminated without payment therefor;

 

  (3) accelerate time periods for purposes of vesting in, or realizing gain
from, any outstanding Award made pursuant to this Plan following the Change of
Control and the involuntary termination (as determined by the Committee in its
sole discretion) of the Participant as an Employee of the Company or any
Subsidiary or a successor corporation; and/or

 

21



--------------------------------------------------------------------------------

  (4) extend the time during which an Award may be exercised following a
Participant’s termination of employment; and/or

 

  (5) make adjustments or modifications to outstanding Awards as the Committee
deems appropriate to maintain and protect the rights and interests of
Participants following such Change of Control.

Section 14: Miscellaneous

 

  a. Other Payments or Awards. Nothing contained in the Plan shall be deemed in
any way to limit or restrict the Company or an Subsidiary from making any award
or payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.

 

  b. Unfunded Plan. The Plan shall be unfunded. No provision of the Plan or any
Award Agreement shall require the Committee, the Company or a Subsidiary, for
the purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company or a Subsidiary
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for such
purposes. Participants shall have no rights under the Plan other than as
unsecured general creditors of the Company or a Subsidiary.

 

  c. Limits of Liability. Any liability of the Company or an affiliate to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement.

 

  d. Rights of Employees. Status as an eligible Employee shall not be construed
as a commitment that any Award shall be made under this Plan to such eligible
Employee or to eligible Employees generally. Nothing contained in this Plan or
in any Award Agreement shall confer upon any Employee or Participant any right
to continue in the employ or other service of the Company or a Subsidiary or
constitute any contract or limit in any way the right of the Company or a
Subsidiary to change such person’s compensation or other benefits or to
terminate the employment or other service of such person with or without cause.
Except as provided otherwise in an Award Agreement, an Employee’s (i) transfer
from the Company to a Subsidiary or affiliate of the Company, whether or not
incorporated, or visa versa, or from one Subsidiary to another or (ii) leave of
absence, duly authorized in writing by the Company or a Subsidiary, shall not be
deemed a termination of such Employee’s employment or other service.

 

  e. Section Headings. The section headings contained herein are for the purpose
of convenience only, and in the event of any conflict, the text of the Plan,
rather than the section headings, shall control.

 

  f. Construction. In interpreting the Plan, the masculine gender shall include
the feminine, the neuter gender shall include the masculine or feminine, and the
singular shall include the plural unless the context clearly indicates
otherwise.

 

22



--------------------------------------------------------------------------------

  g. Invalidity. If any term or provision contained herein or in any Award
Agreement shall to any extent be invalid or unenforceable, such term or
provision will be reformed so that it is valid, and such invalidity or
unenforceability shall not affect any other provision or part thereof.

 

  h. Applicable Law. The Plan, the Award Agreements and all actions taken
hereunder or thereunder shall be governed by, and construed in accordance with,
the laws of the State of Delaware without regard to the conflict of law
principles thereof.

 

  i. Supplementary Plans. The Committee may authorize Supplementary Plans
applicable to Employees subject to the tax laws of one or more countries other
than the United States and providing for the grant of Awards to such Employees
on terms and conditions, consistent with the Plan, determined by the Committee
which may differ from the term and conditions of such Awards pursuant to the
Plan for the purpose of complying with the conditions for qualification of
Awards for favorable treatment under foreign tax and/or securities laws.
Notwithstanding any other provision hereof, Options granted under any
Supplementary Plan shall include provisions that conform with Section 4; and
Restricted Stock granted under any Supplementary Plan shall include provisions
that conform with Section 4.

 

  j. Effective Date and Term. The Plan was adopted by the Board of Directors
effective as of March 20, 2012, subject to approval by the Company’s
stockholders. The Committee may grant Awards prior to stockholder approval,
provided, however, that Awards granted prior to such stockholder approval are
automatically canceled if stockholder approval is not obtained at or prior to
the period ending twelve months after the date the Plan is effective and
provided further that no Award may be settled prior to the date stockholder
approval is obtained. Unless sooner terminated, the Plan shall remain in effect
until March 20, 2022. Termination of the Plan shall not affect any Award
previously made.

 

  k. No Third Party Beneficiaries. Except as expressly provided therein, neither
the Plan nor any Award Agreement shall confer on any person other than the
Company and the grantee of any Award any rights or remedies thereunder.

 

  l. Successors and Assigns. The terms of this Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

 

23